NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  RODNEY DURYEA MOORE, Appellant.

                             No. 1 CA-CR 13-0649
                              FILED 08-14-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-153999-001
                The Honorable Teresa A. Sanders, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Paul J. Prato
Counsel for Appellant
                            STATE v. MOORE
                           Decision of the Court



                      MEMORANDUM DECISION

Chief Judge Diane M. Johnsen delivered the decision of the Court, in
which Presiding Judge Maurice Portley and Judge Michael J. Brown
joined.


J O H N S E N, Judge:

¶1            Rodney Duryea Moore appeals his conviction of robbery, a
Class 4 felony, arguing the superior court erred by denying his motion for
acquittal. For the following reasons, we affirm the conviction and the
resulting sentence.

                FACTS AND PROCEDURAL HISTORY

¶2             An undercover Phoenix Police officer was sitting in the
driver's seat of a car in a Phoenix parking lot, working a prostitution
operation. A man approached the driver's-side window and offered to
sell him drugs. The officer agreed and removed $100 from his wallet. As
the officer was putting his wallet away, Moore, who was standing nearby,
reached through the driver's-side window and grabbed the wallet. The
officer resisted and tightened his grip on the wallet, but Moore wrested
control of it away from him. As a result of what the officer called a
"struggle," the officer's arm "flew back."

¶3            At trial, after the State presented its case, Moore moved for a
judgment of acquittal pursuant to Arizona Rule of Criminal Procedure 20.
The superior court denied the motion. The jury convicted Moore of one
count of robbery, and the court sentenced him to a presumptive term of
ten years' imprisonment. We have jurisdiction over Moore's timely appeal
pursuant to Article 6, Section 9, of the Arizona Constitution, and Arizona
Revised Statutes ("A.R.S.") sections 12-120.21(A)(1) (2014), 13-4031 (2014)
and -4033 (2014).1




1       Absent material revision after the date of the alleged offense, we
cite a statute's current version.



                                     2
                             STATE v. MOORE
                            Decision of the Court

                                DISCUSSION

¶4            Moore argues the superior court erred by denying his Rule
20 motion because the evidence was insufficient to prove that he used
force to coerce the officer's surrender of the wallet. Because the use of
force is an essential element of robbery, Moore argues his conviction
should be reversed. See A.R.S. § 13-1902(A) (2014).

¶5           We review the denial of a Rule 20 motion for an abuse of
discretion. State v. Leyvas, 221 Ariz. 181, 191, ¶ 33, 211 P.3d 1165, 1175
(App. 2009). We will reverse only if there is "no substantial evidence to
warrant a conviction." Ariz. R. Crim. P. 20(a). "Substantial evidence is
proof that reasonable persons could accept as sufficient to support a
conclusion of a defendant's guilt beyond a reasonable doubt." State v.
Hall, 204 Ariz. 442, 454, ¶ 49, 65 P.3d 90, 102 (2003) (internal quotation
marks and citations omitted).

¶6            Section 13-1902(A) provides:

       A person commits robbery if in the course of taking any
       property of another from his person or immediate presence
       and against his will, such person threatens or uses force
       against any person with intent either to coerce surrender of
       property or to prevent resistance to such person taking or
       retaining property.

"Force" is defined as "any physical act directed against a person as a
means of gaining control of property." A.R.S. § 13-1901(1) (2014). The
"force" sufficient to constitute robbery must be of such a nature as to
demonstrate that it was intended to overpower the victim. State v. Bishop,
144 Ariz. 521, 524, 698 P.2d 1240, 1243 (1985).

¶7            Moore argues he did not use force to overpower the officer;
rather, he merely snatched the wallet from the officer's hand. Such minor
force, he argues, is insufficient to support a robbery conviction. Moore
cites Lear v. State, 39 Ariz. 313, 6 P.2d 426 (1931), which held "[t]he
snatching [of] a thing is not considered a taking by force . . . ." Id. at 315, 6
P.2d at 427 (internal quotation marks and citations omitted). But the court
in Lear also noted that "if there [is] a struggle to keep" the property, "or
any violence, or disruption, the taking is robbery . . . ." Id. at 315-16, 6 P.2d
at 427.

¶8          There is sufficient evidence in the record to demonstrate that
there was a "struggle" for control of the officer's wallet: The officer


                                       3
                             STATE v. MOORE
                            Decision of the Court

testified that as Moore reached for the wallet, he (the officer) "grabbed [the
wallet] tighter" and Moore had to "yank" and "pull [the wallet] to get it out
of [his] hand." See id. Thus, although the force Moore used was not
extreme or particularly violent, it was sufficient to constitute a "physical
act directed against [the officer] as a means of gaining control of [the
wallet]." See A.R.S. § 13-1901(1); see also Bauer v. State, 45 Ariz. 358, 362-63,
365, 43 P.2d 203, 205-06 (1935) (force sufficient to sustain robbery
conviction found where victim tried to hold onto property being stolen).

¶9              Moore suggests the officer dramatized his trial testimony to
make the encounter sound more like a "tug-of-war" than the mere "wallet-
snatching" that he argues occurred. But such an assertion goes to the
credibility of the officer and weight of the evidence, not to its sufficiency.
See, e.g., State v. Cañez, 202 Ariz. 133, 149, ¶ 39, 42 P.3d 564, 580 (2002);
State v. Quintana, 92 Ariz. 308, 310, 376 P.2d 773, 774 (1962); see also Ariz. R.
Crim. P. 20(a) (reversal warranted only in the absence of substantial
evidence to support a conviction).

                               CONCLUSION

¶10           We affirm Moore's conviction and resulting sentence.




                                   :gsh




                                       4